DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.  This is in response to the communications filed on 14 December 2021.
2.  Claims 1-20 are pending in the application.
3.  Claims 1-20 have been rejected.
Information Disclosure Statement
4.  The examiner has considered the information disclosure statement (IDS) filed on 26 February 2020, 16 June 2021, 18 August 2021, 22 September 2021 and 14 December 2021.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
5.  Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,184,160 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Application No. 16/801,313
U.S. Patent No. 11,184,160 B2
Claim 1, A computer program product for facilitating processing in a computing environment, the computer program product comprising: 
a computer readable storage medium readable by one or more processing circuits and storing instructions for performing operations comprising: 
receiving an authentication request message at a responder channel on a responder node from an initiator channel on an initiator node to establish a secure communication, the receiving at a local key manager (LKM) executing on the responder node; 
performing a state check based on a security association of the initiator node and the responder node; 
performing a validation of the authentication request message; 
checking a proposal list of the authentication request message defining one or more encryption algorithms supported by the initiator channel; 
building an authentication response message based at least in part on a successful state check, a successful validation, and selecting one of the encryption algorithms from the proposal list; and 
sending the authentication response message from the LKM to the responder channel. 

Claim 1, A computer program product for facilitating processing in a computing environment, the computer program product comprising: 
a computer readable storage medium readable by one or more processing circuits and storing instructions for performing operations comprising: 
receiving an authentication response message at an initiator channel on an initiator node from a responder channel on a responder node to establish a secure communication, the receiving at a local key manager (LKM) executing on the initiator node; 
performing a state check based on a security association of the initiator node and the responder node; 
performing a validation of the authentication response message; 
extracting an identifier of a selected encryption algorithm from the authentication response message; and 
requesting the initiator channel to communicate with the responder channel based at least in part on a successful state check, a successful validation, and the selected encryption algorithm.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.  Claims 1, 2, 7, 10, 14 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jinmei et al US 2003/0126429 A1 (hereinafter Jinmei) in view of Li et al US 2013/0159706 A1 (hereinafter Li).
As to claim 1, Jinmei discloses a computer program product for facilitating processing in a computing environment, the computer program product comprising: 
a computer readable storage medium readable by one or more processing circuits and storing instructions for performing operations comprising (i.e. memory and medium) [0051]: 
receiving an authentication request message at a responder channel on a responder node from an initiator channel on an initiator node to establish a secure communication, the receiving at a local key manager (LKM) executing on the responder node (i.e. keys stored at node 10 and node 20 and there is a IKE process) [0063-0064]; 

performing a validation of the authentication request message (i.e. verify authenticity of message) [0073]; and 
sending the authentication response message from the LKM to the responder channel (i.e. the responder side detects the invalid key and just transmits the invalid key detection message) [0080]. 
Jinmei does not teach checking a proposal list of the authentication request message defining one or more encryption algorithms supported by the initiator channel.  Jinmei does not teach building an authentication response message based at least in part on a successful state check, a successful validation, and selecting one of the encryption algorithms from the proposal list.
Li teaches checking a proposal list of the authentication request message defining one or more encryption algorithms supported by the initiator channel (i.e. field of list of encryption algorithms supported by the terminal) [0022].  Li teaches building an authentication response message based at least in part on selecting one of the encryption algorithms from the proposal list (i.e. selecting algorithm) [0022].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains have modified Jinmei so that a proposal list of the authentication request message defining one or more encryption algorithms supported by the initiator channel would have been checked.  An authentication response message would have been built based at least in part on a successful state check, a successful validation, and selecting one of the encryption algorithms from the proposal list.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains have modified Jinmei by the teaching of Li because it provides for safe communications between devices [0011].
As to claim 2, Jinmei teaches the computer program product of claim 1, wherein the operations further comprise the responder channel sending the authentication response message to the initiator channel (i.e. the responder side detects the invalid key and just transmits the invalid key detection message) [0080]. 
As to claim 7, Jinmei teaches the computer program product of claim 1, wherein the state check further comprises verifying a security association state of the responder node (i.e. based on exchanged security association information) [abstract]. 
As to claim 10, Li teaches the computer program product of claim 1, wherein the operations further comprise rejecting the authentication request message based on an unsuccessful validation result or determining that none of the encryption algorithms from the proposal list is supported by the responder channel [0022]. 
As to claim 14, Jinmei discloses a computer-implemented method of facilitating processing within a computing environment, the computer-implemented method comprising: 
receiving an authentication request message at a responder channel on a responder node from an initiator channel on an initiator node to establish a secure communication, the receiving at a local key manager (LKM) executing on the responder node (i.e. keys stored at node 10 and node 20 and there is a IKE process) [0063-0064]; 
performing a state check based on a security association of the initiator node and the responder node (i.e. based on exchanged security association information) [abstract]; 
performing a validation of the authentication request message (i.e. verify authenticity of message) [0073]; and 
sending the authentication response message from the LKM to the responder channel (i.e. the responder side detects the invalid key and just transmits the invalid key detection message) [0080]. 
Jinmei does not teach checking a proposal list of the authentication request message defining one or more encryption algorithms supported by the initiator channel.  Jinmei does not teach building an authentication response message based at least in part on a successful state check, a successful validation, and selecting one of the encryption algorithms from the proposal list.
Li teaches checking a proposal list of the authentication request message defining one or more encryption algorithms supported by the initiator channel (i.e. field of list of encryption algorithms supported by the terminal) [0022].  Li teaches building an authentication response message based at least in part on selecting one of the encryption algorithms from the proposal list (i.e. selecting algorithm) [0022].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains have modified Jinmei so that a proposal list of the authentication request message defining one or more encryption algorithms supported by the initiator channel would have been checked.  An authentication response message would have been built based at least in part on a successful state check, a successful validation, and selecting one of the encryption algorithms from the proposal list.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains have modified Jinmei by the teaching of Li because it provides for safe communications between devices [0011].
As to claim 19, Jinmei discloses a computer system for facilitating processing within a computing environment, the computer system comprising: 
a responder node (i.e. responder side) [0041]; and 
a plurality of channels coupled to the responder node [0041], wherein the computer system is configured to perform operations comprising: 
receiving an authentication request message at a responder channel on the responder node from an initiator channel on an initiator node to establish a secure communication, the receiving at a local key manager (LKM) executing on the responder node (i.e. keys stored at node 10 and node 20 and there is a IKE process) [0063-0064]; 
performing a state check based on a security association of the initiator node and the responder node (i.e. based on exchanged security association information) [abstract]; 
performing a validation of the authentication request message (i.e. verify authenticity of message) [0073]; and 
sending the authentication response message from the LKM to the responder channel (i.e. the responder side detects the invalid key and just transmits the invalid key detection message) [0080]. 
Jinmei does not teach checking a proposal list of the authentication request message defining one or more encryption algorithms supported by the initiator channel.  Jinmei does not teach building an authentication response message based at least in part on a successful state check, a successful validation, and selecting one of the encryption algorithms from the proposal list.
Li teaches checking a proposal list of the authentication request message defining one or more encryption algorithms supported by the initiator channel (i.e. field of list of encryption algorithms supported by the terminal) [0022].  Li teaches building an authentication response message based at least in part on selecting one of the encryption algorithms from the proposal list (i.e. selecting algorithm) [0022].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains have modified Jinmei so that a proposal list of the authentication request message defining one or more encryption algorithms supported by the initiator channel would have been checked.  An authentication response message would have been built based at least in part on a successful state check, a successful validation, and selecting one of the encryption algorithms from the proposal list.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains have modified Jinmei by the teaching of Li because it provides for safe communications between devices [0011].
7.  Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jinmei et al US 2003/0126429 A1 (hereinafter Jinmei) and Li et al US 2013/0159706 A1 (hereinafter Li) as applied to claim 2 above, and further in view of Cruciani et al US 2004/0210673 A1 (hereinafter Cruciani).
As to claim 3, the Jinmei-Li combination does not teach the computer program product of claim 2, wherein the sending the authentication response message to the initiator channel is via a storage area network (SAN). 
Cruciani teaches that the sending the authentication response message to the initiator channel is via a storage area network (SAN) (i.e. messaging through storage area network) [abstract].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains have modified the Jinmei-Li combination so that the sending the authentication response message to the initiator channel would have been via a storage area network (SAN).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains have modified the Jinmei-Li combination by the teaching of Cruciani because helps minimize conversion of data between heterogeneous nodes in a storage area network [0011].
s 4, 5, 9, 15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jinmei et al US 2003/0126429 A1 (hereinafter Jinmei) and Li et al US 2013/0159706 A1 (hereinafter Li) as applied to claims 1 and 14 above, and further in view of Buckley et al US 2014/0380056 A1 (hereinafter Buckley).
As to claim 4, the Jinmei-Li combination does not teach the computer program product of claim 1, wherein the authentication response message further comprises a responder signature based at least in part on one or more parameters extracted from a previously received initialization message. 
Buckley teaches that the authentication response message further comprises a responder signature based at least in part on one or more parameters extracted from a previously received initialization message (i.e. generating signature using a private key, a nonce, at least one of an identifier and a key component) [abstract]. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains have modified the Jinmei-Li combination so that the authentication response message further would have comprised a responder signature based at least in part on one or more parameters extracted from a previously received initialization message. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains have modified the Jinmei-Li combination by the teaching of Buckley because it provides for lawful interception of data [0001].
As to claim 5, the Jinmei-Li combination does not teach the computer program product of claim 4, wherein the responder signature is based on an initiator nonce, a shared key, a responder identifier, and at least one key from a set of cryptographic keys. 
Buckley teaches that the responder signature is based on an initiator nonce, a shared key, a responder identifier, and at least one key from a set of cryptographic keys (i.e. generating signature using a private key, a nonce, at least one of an identifier and a key component) [abstract].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains have modified the Jinmei-Li combination so that the responder signature would have been based on an initiator nonce, a shared key, a responder identifier, and at least one key from a set of cryptographic keys.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains have modified the Jinmei-Li combination by the teaching of Buckley because it provides for lawful interception of data [0001].
As to claim 9, the Jinmei-Li combination does not teach the computer program product of claim 1, wherein the operations further comprise computing an initiator signature based on a responder nonce, a shared key, an initiator identifier, and at least one key from a set of cryptographic keys and comparing the initiator signature to a signature extracted from the authentication request message as a further validation. 
Buckley teaches that the operations further comprise computing an initiator signature based on a responder nonce, a shared key, an initiator identifier, and at least one key from a set of cryptographic keys (i.e. generating signature using a private key, a nonce, at least one of an identifier and a key component) [abstract] and comparing the initiator signature to a signature extracted from the authentication request message as a further validation (i.e. checking of signature) [0044]. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains have modified the Jinmei-Li combination so that the operations further would have comprised computing an initiator signature based on a responder nonce, a shared key, an initiator identifier, and at least one key from a set of cryptographic keys and comparing the initiator signature to a signature extracted from the authentication request message as a further validation. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains have modified the Jinmei-Li combination by the teaching of Buckley because it provides for lawful interception of data [0001].
As to claim 15, the Jinmei-Li combination does not teach the computer-implemented method of claim 14, wherein the authentication response message further comprises a responder signature based at least in part on one or more parameters extracted from a previously received initialization message, and the responder signature is based on an initiator nonce, a shared key, a responder identifier, and at least one key from a set of cryptographic keys. 
Buckley teaches that the authentication response message further comprises a responder signature based at least in part on one or more parameters extracted from a previously received initialization message, and the responder signature is based on an initiator nonce, a shared key, a responder identifier, and at least one key from a set of cryptographic keys (i.e. generating signature using a private key, a nonce, at least one of an identifier and a key component) [abstract].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains have modified the Jinmei-Li combination so that the authentication response message further would have comprised a responder signature based at least in part on one or more parameters extracted from a previously received initialization message, and the responder signature would have been based on an initiator nonce, a shared key, a responder identifier, and at least one key from a set of cryptographic keys.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains have modified the Jinmei-Li combination by the teaching of Buckley because it provides for lawful interception of data [0001].
As to claim 17, the Jinmei-Li combination does not teach computing an initiator signature based on a responder nonce, a shared key, an initiator identifier, and at least one key from a set of cryptographic keys.  The Jinmei-Li combination does not teach the comparing the initiator signature to a signature extracted from the authentication request message as a further validation.  The Jinmei-Li combination does not teach rejecting the authentication request message based on an unsuccessful validation result or determining that none of the encryption algorithms from the proposal list is supported by the responder channel. 
Buckley teaches computing an initiator signature based on a responder nonce, a shared key, an initiator identifier, and at least one key from a set of cryptographic keys (i.e. generating signature using a private key, a nonce, at least one of an identifier and a key component) [abstract].  Buckley teaches the comparing the initiator signature to a signature extracted from the authentication request message as a further validation (i.e. checking of signature) [0044].  Buckley teaches rejecting the authentication request message based on an unsuccessful validation result or determining that none of the encryption algorithms from the proposal list is supported by the responder channel [0044]. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains have modified the Jinmei-Li combination so that computing an initiator signature would have been based on a responder nonce, a shared key, an initiator identifier, and at least one key from a set of cryptographic keys.  The initiator signature would have been compared to a signature extracted from the authentication request message as a further validation.  The authentication request message would have been rejected based on an unsuccessful validation result or determining that none of the encryption algorithms from the proposal list is supported by the responder channel. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains have modified the Jinmei-Li combination by the teaching of Buckley because it provides for lawful interception of data [0001].
9.  Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jinmei et al US 2003/0126429 A1 (hereinafter Jinmei) and Li et al US 2013/0159706 A1 (hereinafter Li) as applied to claim 1 above, and further in view of Law et al US 2019/0028437 A1 (hereinafter Law).
As to claim 6, the Jinmei-Li combination does not teach the computer program product of claim 1, wherein the operations further comprise decrypting a payload of the authentication request message, and validation of the authentication request message comprises checking one or more message header parameters and an identifier of the payload based on decrypting the payload. 
Law teaches that the operations further comprise decrypting a payload of the authentication request message (i.e. decrypting message payload) [0060], and validation of the authentication request message comprises checking one or more message header parameters (i.e. header inspection) [0029] and an identifier of the payload based on decrypting the payload (i.e. indicator in payload) [0041]. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains have modified the Jinmei-Li combination so that the operations would have further comprised decrypting a payload of the authentication request message, and validation of the authentication request message would have comprised checking one or more message header parameters and an identifier of the payload based on decrypting the payload. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains have modified the Jinmei-Li combination by the teaching of Law because it provides protection with respect to embedded node unlock messages, even when such messages are encrypted [0008].
10.  Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jinmei et al US 2003/0126429 A1 (hereinafter Jinmei) and Li et al US 2013/0159706 A1 (hereinafter Li) as applied to claim 1 above, and further in view of Blair U.S. Patent No. 5,432,798.
As to claim 8, the Jinmei-Li combination does not teach the computer program product of claim 1, wherein the state check further comprises verifying a last received message state and a last sent message state of the LKM. 
Blair teaches that the state check further comprises verifying a last received message state and a last sent message state of the LKM (i.e. verifying by comparing dummy message with last message received to determine whether the last data message transmitted has been missed) [column 4 line 63 to column 5 line 5]. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains have modified the Jinmei-Li combination so that the state check further would have comprised verifying a last received message state and a last sent message state of the LKM. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains have modified the Jinmei-Li combination by the teaching of Blair because it provides a flexible, reliable and easy-to-use multipoint communications protocol that can be implemented using existing network standards [column 3, lines 22-25].
11.  Claims 11 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jinmei et al US 2003/0126429 A1 (hereinafter Jinmei) and Li et al US 2013/0159706 A1 (hereinafter Li) as applied to claims 1 and 19 above, and further in view of Shemer et al US 2020/0119911 A1 (hereinafter Shemer).
As to claim 11, the Jinmei-Li combination does not teach the computer program product of claim 1, wherein the LKM executes in a logical partition of a computer system, and the responder node is a host computer or a storage array. 
Shemer teaches that the LKM executes in a logical partition of a computer system (i.e. key repository in a logical partition) [0058], and the responder node is a host computer or a storage array (i.e. authority physical storage array) [0061].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains have modified the Jinmei-Li combination so that the LKM would have executed in a logical partition of a computer system, and the responder node would have been a host computer or a storage array.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains have modified the Jinmei-Li combination by the teaching of Shemer because it prevents the sharing of the same encryption scheme [0001].
As to claim 20, the Jinmei-Li combination does not teach the computer system of claim 19, wherein the initiator node is a host computer, the responder node is a storage array, and the LKM executes in a logical partition of the storage array. 
Shemer teaches that the initiator node is a host computer (i.e. host computer) [figure 1], the responder node is a storage array (i.e. physical storage array) [0061], and the LKM executes in a logical partition of the storage array (i.e. key repository in logical partition) [0067]. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains have modified the Jinmei-Li combination so that the initiator node would have been a host computer, the responder node would have been a storage array, and the LKM would have executed in a logical partition of the storage array. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains have modified the Jinmei-Li combination by the teaching of Shemer because it prevents the sharing of the same encryption scheme [0001].
12.  Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jinmei et al US 2003/0126429 A1 (hereinafter Jinmei) and Li et al US 2013/0159706 A1 (hereinafter Li) as applied to claim 1 above, and further in view of Zhao US 2015/0089241 A1.
As to claim 13, the Jinmei-Li combination does not teach the computer program product of claim 1, wherein the authentication response message is encrypted independent of the proposal list. 
Zhao teaches that the authentication response message is encrypted independent of the proposal list (i.e. using default encryption algorithm rather than choices) [0044]. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains have modified the Jinmei-Li combination so that the authentication response message would have been encrypted independent of the proposal list. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains have modified the Jinmei-Li combination by the teaching of Zhao because it provides a highly secure authentication method [0004].
Allowable Subject Matter
13.  Claims 12, 16 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claim 12, the prior art does not disclose, teach or fairly suggest the computer program product of claim 1, wherein the operations further comprise sending an LKM Done message to the responder channel with one or more session keys and an initiator security parameter index (SPI), and a responder SPI to enable encrypted communication between the initiator channel and responder channel using the selected encryption algorithm. 
As to claim 16, the prior art does not disclose, teach or fairly suggest the computer-implemented method of claim 14, further comprising decrypting a payload of the authentication request message, and validation of the authentication request message comprises checking one or more message header parameters and an identifier of the payload based on decrypting the payload, wherein the state check further comprises verifying a security association state of the responder node and verifying a last received message state and a last sent message state of the LKM. 
As to claim 18, the prior art does not disclose, teach or fairly suggest sending an LKM Done message to the responder channel with one or more session keys and an initiator security parameter index (SPI), and a responder SPI to enable encrypted communication between the initiator channel and responder channel using the selected encryption algorithm, wherein the authentication response message is encrypted independent of the proposal list. 
Relevant Prior Art
14.  The following references have been considered relevant by the examiner:
A.  Rosenberg et al US 2019/0349759 A1 directed to selectively disabling encryption for user equipment [abstract].
B.  Seo US 2019/0180028 A1 directed to a method that is robust against attacks on encryption-related vulnerabilities as detection of an encryption algorithm based on if artificial intelligence technology is enabled [abstract].
C.  Feekes US 2015/0117639 A1 directed to providing an encryption circuit that performs a method for establishing a secure communication channel [abstract].
Conclusion
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARAVIND K MOORTHY whose telephone number is (571)272-3793. The examiner can normally be reached M-F 5:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARAVIND K MOORTHY/            Primary Examiner, Art Unit 2492